GOLDTHWAITE, J.
— The writ of error in this case must be dismissed, because there is nothing for it to remove to this Court. The power of a Court to set aside its own judgments at the term at which they are rendered has never been disputed. It may be that here, the Court became satisfied that the evidence upon which it acted was unsatisfactory or not sufficient to allow the amendment; or it might have considered the amendment as immaterial, and for that reason unnecessary. Whatever may have been the reasons which induced the Court to retrace its action and recall its judgment, its effect was to leave the case as it originally stood, and consequently there is nothing to review. Writ of error dismissed.